             Case 5:19-cv-00360-JM Document 55 Filed 03/17/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                    PINE BLUFF DIVISION

CHAD E. GUESS                                                                          PLAINTIFF

V.                                    No. 5:19-CV-00360-JM-JTR

WELLPATH, LLC; et al.                                                               DEFENDANTS


                                                 ORDER

        The Court has reviewed the Recommendation submitted by United States Magistrate Judge J.

Thomas Ray. No objections have been filed. After careful review, the Recommendation is approved

and adopted in its entirety as this Court’s findings in all respects.

        1.      Defendants Thomas Hurst and Joe Page’s Motion to Dismiss (Doc. 24) is GRANTED.

        2.      Defendants Carol Chisom, Melissa Moore, and WellPath’s Motion for Summary

Judgment (Doc. 29) is GRANTED.

        3.      Defendant Uchenna Onyia-Murphy’s Motion for Summary Judgment (Doc. 48) is

GRANTED.

        4.      Mr. Guess’s claims against Thomas Hurst and Joe Page are DISMISSED WITHOUT

PREJUDICE for failure to state a claim.

        5.      Mr. Guess’s claims against Carol Chisom, Melissa Moore, WellPath, Uchenna Onyia-

Murphy, Joshua Farr, and Jane Doe are DISMISSED WITHOUT PREJUDICE for want of exhaustion.

        Dated this 17th day of March, 2021.

                                                                  ________________________________
                                                                  UNITED STATES DISTRICT JUDGE
